DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No IDS was provided.
Written opinion of the International Search Authority has been considered.

Drawings
The drawings were received on 10-22-2019. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because:
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to:
“receiver configured to receive traffic data in the control region indicative 3of states of a set of controlled machines forming the traffic in the control region”
This limitation is a process of data acquisition and a pre-solution activity process essentially the same as a human mind performing an observation or evaluation of data. 
“submit the image of the traffic flow and the 10states of the controlled machines to the attention-based controller to produce 11control commands for at least some of the controlled machine in the set”
This limitation is akin to data sharing/out-putting for a certain situation is essentially adding insignificant extra-solution activity to the judicial exception. 
“a transmitter configured to transmit the control commands to the controlled 13machines”
This limitation is akin to data sharing/out-putting for a certain situation is essentially adding insignificant post-solution activity to the judicial exception.
Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which data is acquired and transmitted without any improvement or solution.  The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“a processor”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“a memory”
This is recited at a high level of generality, i.e., as a generic memory performing a generic computer function of storing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
This claim is directed to the abstract idea.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2-19, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.


Claim Objections
Claims 12 and 13 are objected to due to the following informalities:
Claims 12 and 13 should be re-written in independent format e.g., “A traffic control ‘device’ comprising:”.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balentovic (WO 2018001444 A1) in view of Spieckermann (WO 2018141403 A1).

REGARDING CLAIM 1, Balentovic a receiver configured to receive traffic data in the control region indicative of states of a set of controlled machines forming the traffic in the control region (Balentovic: [0010] In some embodiments, collected data may include present (real-time), inferred, scheduled, historical and predicted traffic related data and events such as traffic density and speed, travel times, traffic jams, slowdowns, collisions, incidents and works; information, warnings and limitations from static and dynamic road signs, state of traffic lights, camera video streams, incidents detected based on analysis of camera video streams, weather information, manually created events by the system administrators or vehicle drivers and any other traffic related or traffic affecting information. In some embodiments, collected information may include start and end time of said events. In some embodiments, sources of said information may include user devices themselves, various roadside sensors, road equipment, traffic monitoring and control centers, government agencies, traffic prediction systems, weather forecasting systems, historical information databases, traffic models and other traffic related or traffic affecting information providing services. [0055] The system 200 is configured to collect a traffic related data in real-time, to analyze and process the traffic related data, to receive parameters of each vehicle in real-time, and retrieve current road network traffic optimization parameters. Under control of the traffic information and route server 350, the system 200 is configured to personalize information for each vehicle depending on the current traffic related data, current parameters of each vehicle and current road network traffic optimization parameters, and to send a personalized information to each vehicle. The personalized information sent to each vehicle is dynamically changed depending on the change of traffic related data, parameters of each vehicle and road network traffic optimization parameters in real-time. Further, the system is configured to carry out the computer program running on the TIRS 350. [0056] The TIRS 350 is running a computer program, comprising of multiple modules and submodules 304 to 315, with the purpose of collecting traffic related information from available traffic related information sources 400, analyzing and processing said information and delivering a relevant subset of collected and processed information, including route guidance information, to the each of user devices 250 in a personalized manner for further use by the user devices 260. Additionally, said traffic related information comprises calculated navigation routes. [0057] An information collecting module 306 coordinates the process of collecting the traffic related data in real-time from the plurality of traffic related information sources 400. The information collecting module 306 performs monitoring, predicting, analyzing and processing traffic relevant data, providing said data for use to other modules. To enable greater understanding, the information collecting module 306 is divided into multiple submodules, the submodules comprising of a traffic center data exchange module 307, a real-time information collector 308, an information predictor 309, a historical information storage 310 and an information change monitor 311. The traffic center data exchange module 307 may be used to collect real-time traffic data from existing traffic operation control centers. Real-time information collector 308 may be used to collect real time information from roadside sensors and equipment directly or from other external real-time traffic related information providing sources indirectly. Information processing module 306 may store all of the collected and processed information to Historical information storage 310 for future use by other system modules. Information predictor module 309 may use already collected information by the Information processing module 306 and its submodules, predicting future parameters and providing them for further use to other system modules through the Information processing module 306. [0058] A device communication module 315 on the TIRS 350 and a communication module 203 on each of the device 250 may be used to exchange information between the TIRS 350 and devices 260 by a cellular, wireless or radio network, or any other wireless or wired type of communication. Data exchange may be achieved by any standard or custom communication protocol, such as TCP, UDP, HTTP, WebSocket, custom protocols or any other suitable protocol. Devices 250 may be equipped with a variety of sensors, including a location sensor 205, enabling the device 250 to communicate periodically its current location, heading and speed to the TIRS 350. All information collected from the devices 260 may be used by the information processing module 306. In some embodiments, Information processing module 306 may determine the speed and heading of a device by analyzing the plurality of recent device 260 locations retrieved from the historical information storage 310.
[FIG. B(500), C(602)]); and the states of the controlled machines to the attention-based controller to produce control commands for at least some of the controlled machine in the set (Balentovic: [0077] Reference is now made to figure B, which is a schematic flow-chart illustrating a method of delivery of personalized traffic related route guidance and personalization of an information for each vehicle in real-time, according to preferred embodiments of the present invention. As shown, the method may include, for example, collecting traffic related data as illustrated in block 500, analyzing and processing traffic related data as illustrated in block 501, determining each vehicles parameters (location, speed, heading, route, etc.) as illustrated in block 502, personalizing the collected information for each vehicle taking into account the relevance of information to said vehicle as illustrated in block 503, fetching current road network optimization parameters as illustrated in block 504, personalizing the collected information for each vehicle so the road network optimization parameters are achieved as illustrated in block 505, sending personalized information to vehicle as illustrated in block 506 and monitoring the traffic information, vehicle information and optimization parameters for changes as illustrated in block 507. The illustrated process steps are repeated once the change in any relevant information or parameter is detected, periodically or nearly continuously; [0081] The step 503 of Personalizing the gathered information for each vehicle is realized within the Information processing module 306 and comprises a series of steps, including selecting and modifying the information in a way where each user device may receive a different subset of information, modified or different information or the same information in different time, where said selection and modification of information is done through a rule based evaluation process depending on the user set preferences or parameters of user's device, values of user device sensors and the remembered behavior and previous actions of the user, including, for example, deemphasizing information to which the user has not responded in the past, including, for example information not viewed, hidden of deleted by the user. Remembered previous behavior and user actions may be stored in the Historical information storage 310; [0084] The step 505 of Personalizing information for each vehicle to achieve the desired road network parameters is executed by the Routing module 312 based on the results of previous steps, receiving as input the processed traffic related information and desired road network parameters and calculating as output the further personalized messages through a series of steps, including selecting and modifying the information in a way where each user device may receive a different subset of information, modified or different information or the same information in different time, as to achieve the road network parameters close to those defined by the desired road network parameters.); and a transmitter configured to transmit the control commands to the controlled machines (Balentovic: [FIG. B(506)] and a transmitter configured to transmit the control commands to the controlled machines can be observed.).
	Balentovic does not explicitly disclose, a memory configured to store an attention-based controller trained to select a controlled machine from the set of controlled machines to focus attention on the controlled machine and to generate a control command for the controlled machine under attention based on an image of the traffic flow in the control region; a processor configured to transform the traffic data into the image of the traffic flow in the control region; and submit the image of the traffic flow.
	However, in the same field of endeavor, Spieckermann teaches, “According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The (Spieckermann: [0015]); “The traffic signal profile is selected by comparing the forecast traffic density and the traffic density. If the traffic density differs significantly from the forecast traffic density the traffic signal profile is recomputed. In other words, the signal cycle time for the next green time is either increased or reduced for a lane in the intersection....This is further communicated to intersections that are adjoining to the neighbouring intersections and repeated till traffic signal profiles for all intersections in the geo- graphical location are computed and a co-ordinated green is achieved.” “According to an embodiment of the present invention, the method includes capturing the traffic environment in realtime for the intersection and determining lane occupancy for two or more lanes associated with the intersection based on the traffic environment. The traffic environment can be captured using multiple capture devices in real-time. In an embodiment, the traffic environment captured by means of a remote server is relayed in real-time. In another embodiment, the captured traffic environment is normalized to ensure that the lane occupancy is accurately determined notwithstanding weather or light conditions. The captured traffic environment is analyzed to determine the lane occupancy. This analysis can be performed by using neural networks on images captured. In an exemplary embodiment, the traffic environment is analyzed using convolutional neural network. The convolutional neural network is advantageous as it is able to accurately determine lane occupancy in a chaotic traffic environment” (Spieckermann: [0009-0010]); “According to yet another embodiment, the method includes passing the traffic image through a plurality of layers of a neural network, (Spieckermann: [0019]); “FIG 2 is a block diagram of an edge device 200 for managing traffic at the intersection 130. The edge device 200 can be used in place of the computing device 150. The edge device 200 has a small form factor that is capable of connecting with the network 108. The edge device 200 includes a processor 202, a memory 204 (Spieckermann: [0047]); a memory configured to store an attention-based controller trained to select a controlled machine from the set of controlled machines to focus attention on the controlled machine and to generate a control command for the controlled machine under attention based on an image of the traffic flow in the control region can be observed (Spieckermann: [FIG. 3, 4]); a processor configured to transform the traffic data into the image of the traffic flow in the control region can be observed (Spieckermann: [FIG. 3, 4]); submit the image of the traffic flow can be observed (Spieckermann: [FIG. 3, 4]), for the benefit of detecting traffic density and managing traffic to reduce the complexity of a centralized traffic control (Spieckermann: ¶’s[0004, 0007]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system and a method of a traffic related route data and personalization of an information for each vehicle in real-time disclosed by Balentovic to include a memory and processor for image processing taught by Spieckermann. One of ordinary skill in the art would have been motivated to make this modification in order to detect traffic density and manage traffic to reduce the complexity of a centralized traffic control.

REGARDING CLAIM 2, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, for a control step, the attention- based controller produces the control commands until a termination condition is met, wherein the termination condition includes one or combination of a control condition testing whether all controlled (Balentovic: [0077] Reference is now made to figure B, which is a schematic flow-chart illustrating a method of delivery of personalized traffic related route guidance and personalization of an information for each vehicle in real-time, according to preferred embodiments of the present invention. As shown, the method may include, for example, collecting traffic related data as illustrated in block 500, analyzing and processing traffic related data as illustrated in block 501, determining each vehicles parameters (location, speed, heading, route, etc.) as illustrated in block 502, personalizing the collected information for each vehicle taking into account the relevance of information to said vehicle as illustrated in block 503, fetching current road network optimization parameters as illustrated in block 504, personalizing the collected information for each vehicle so the road network optimization parameters are achieved as illustrated in block 505, sending personalized information to vehicle as illustrated in block 506 and monitoring the traffic information, vehicle information and optimization parameters for changes as illustrated in block 507. The illustrated process steps are repeated once the change in any relevant information or parameter is detected, periodically or nearly continuously; [0084] The step 505 of Personalizing information for each vehicle to achieve the desired road network parameters is executed by the Routing module 312 based on the results of previous steps, receiving as input the processed traffic related information and desired road network parameters and calculating as output the further personalized messages through a series of steps, including selecting and modifying the information in a way where each user device may receive a different subset of information, modified or different information or the same information in different time, as to achieve the road network parameters close to those defined by the desired road network parameters. The step 505 of Personalizing information for each vehicle to achieve the desired road network parameters comprises: - Retrieving the current and predicted values of the road network parameters created by the execution of the step 501, - Retrieving the desired values of the road network parameters created by the execution of step 504, - Calculating the required change of the current and predicted parameters required to achieve the desired parameters of the road network, - Fetching the collected and calculated information created initially by the step 501 and further personalized by the step 503, - Forming further personalized information by selecting and modifying collected and calculated personalized information, where information for each vehicle may be personalized in multiple combination or in multiple ways, said forming comprising omission of some information, where said information will not be sent to the driver; modification of delivery or display time of some information, and modification of information, including giving or omitting explicit instructions of expected driver actions (e.g. alternative route suggestions), modifying the priority of information, modifying the method of display of information to the drivers and other modification which may have an effect on the driver behavior, - Calculating the effect of presenting said personalized information to the driver on the current and future road network parameters, - Selecting a set of personalized information to send to the drivers, where the calculated effect minimizes the difference between the current and desired values of the road network parameters. Said optimization process is executed by the Routing module 312 and may be based on any appropriate optimization method which may be realized as a computer program running on the TIRS 350, including mathematical optimization algorithms, iterative methods, heuristics, goal based programming, genetic algorithms, neural network based optimization, other known optimization techniques or the combination of thereof; [FIG. B(503)] ...personalized information for every vehicle...).
In this case, a processer restarting "once the change in any relevant information or parameter is detected" is interpreted as "a termination condition" of current processing upon a new relevant parameter is detected.

REGARDING CLAIM 3, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, the controlled machines include at least a subset of vehicles traveling within the control region, at least one traffic light located within the control region, or combination thereof (Balentovic: [0055] The system 200 is configured to collect a traffic related data in real-time, to analyze and process the traffic related data, to receive parameters of each vehicle in real-time, and retrieve current road network traffic optimization parameters. Under control of the traffic information and route server 350, the system 200 is configured to personalize information for each vehicle depending on the current traffic related data, current parameters of each vehicle and current road network traffic optimization parameters, and to send a personalized information to each vehicle. The personalized information sent to each vehicle is dynamically changed depending on the change of traffic related data, parameters of each vehicle and road network traffic optimization parameters in real-time. Further, the system is configured to carry out the computer program running on the TIRS 350; [FIG. D] the controlled machines include at least a subset of vehicles traveling within the control region, at least one traffic light located within the control region, or combination thereof can be observed.).

REGARDING CLAIM 4, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, different controlled machines have different types, each type of the controlled machine is associated with types of the control commands, wherein the attention-based controller is trained to determined control commands of a type corresponding to a type of the controlled machine under the attention, and wherein the processor determines and submits the type of the controlled machine under the attention to the attention-based controller (Balentovic: [0022] the relevant set of traffic related information may be determined by the combination of any number of user device parameters: device current location, heading, speed, acceleration, sensor readings, stored historical movements, type and characteristics of the vehicle currently containing the device, manually entered device settings and other device, vehicle or driver parameters associated with the device; [0055] The system 200 is configured to collect a traffic related data in real-time, to analyze and process the traffic related data, to receive parameters of each vehicle in real-time, and retrieve current road network traffic optimization parameters. Under control of the traffic information and route server 350, the system 200 is configured to personalize information for each vehicle depending on the current traffic related data, current parameters of each vehicle and current road network traffic optimization parameters, and to send a personalized information to each vehicle. The personalized information sent to each vehicle is dynamically changed depending on the change of traffic related data, parameters of each vehicle and road network traffic optimization parameters in real-time. Further, the system is configured to carry out the computer program running on the TIRS 350.).

REGARDING CLAIM 5, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Spieckermann also teaches, the attention-based controller is a deep reinforcement learner (DRL) augmented with an attention module focusing the attention of the attention-based controller on different controlled machines (Spieckermann: [0076] The system 600 employs a multi-agent deep reinforcement learning algorithm is used to learn optimal behaviour of the plurality of intersections 702, 704 and 706, such that the co-ordinated green is achieved. The algorithm trains a global policy that includes the traffic policy (i.e. sub-policy) 713 and 723 per traffic agent 715 and 725. The traffic policy for traffic agent 735 is not shown in FIG 7, however, it is generated similar to that of 713 and 723. The traffic policy 713 and 723 are the traffic signal profiles for the intersection 702 and 704 that are determined by the traffic agent 715 and 725.).

REGARDING CLAIM 6, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, the receiver is configured to receive traffic data for an observed region larger than the control region, such that the control region forms a portion of the observed region (Balentovic: [ABS] The system is configured to collect and analyze a traffic related data in real-time, to receive parameters of each vehicle in real-time, and retrieve current road network traffic optimization parameters, where the system is configured to personalize information for each vehicle and send a personalized information to each vehicle in real-time. The method according to the present invention comprises the steps of collecting (500) a traffic related data in real-time from the plurality of traffic related data sources (400), analyzing and processing (501) the traffic related data by an information processing module (306) resulting in determining of current road network traffic parameters, determining parameters (502) of each vehicle, wherein said parameters are each vehicle's route, speed and heading, wherein the route of each vehicle runs from a current location of each vehicle to a target position of each vehicle, personalizing the traffic related data for each vehicle (503); [FIG. A(400)] in column 400 the receiver is configured to receive traffic data for an observed region larger than the control region can be observed; [0057] An information collecting module 306 coordinates the process of collecting the traffic related data in real-time from the plurality of traffic related information sources 400.).
Balentovic does not explicitly disclose, wherein the attention- based controller trained to generate the control command for the controlled machine under attention based on the image of the traffic flow in the observed region, wherein the processor is configured to transform the traffic data into the image of the traffic flow in the observed region for usage in the attention-based controller.
However, in the same field of endeavor, Spieckermann discloses, “According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined (Spieckermann: [0015]); “The traffic signal profile is selected by comparing the forecast traffic density and the traffic density. If the traffic density differs significantly from the forecast traffic density the traffic signal profile is recomputed. In other words, the signal cycle time for the next green time is either increased or reduced for a lane in the intersection....This is further communicated to intersections that are adjoining to the neighbouring intersections and repeated till traffic signal profiles for all intersections in the geo- graphical location are computed and a co-ordinated green is achieved”. “According to an embodiment of the present invention, the method includes capturing the traffic environment in realtime for the intersection and determining lane occupancy for two or more lanes associated with the intersection based on the traffic environment. The traffic environment can be captured using multiple capture devices in real-time. In an embodiment, the traffic environment captured by means of a remote server is relayed in real-time. In another embodiment, the captured traffic environment is normalized to ensure that the lane occupancy is accurately determined notwithstanding weather or light conditions. The captured traffic environment is analyzed to determine the lane occupancy. This analysis can be performed by using neural networks on images captured. In an exemplary embodiment, the traffic environment is analyzed using convolutional neural network. The convolutional neural network (Spieckermann: [0009-0010]); “According to yet another embodiment, the method includes passing the traffic image through a plurality of layers of a neural network, wherein the plurality of layer comprises convolution layers and pooling layers. In an embodiment, the traffic image is represented as a 3-dimensional array of pixels having intensities for each parameter such as colour, height, width. The 3-dimensional array is transformed through convolution layers and pooling layers using a max-function . The max-function is used to aggregate a maximum value for a spatial region across the convolution layers. According to an embodiment, the method includes comparing the traffic density with the forecast traffic density to generate a traffic difference. The traffic difference is compared with a threshold to determine if the traffic difference has exceeded the threshold. The threshold is determined based on the traffic environment for the intersection. The traffic signal profile for the intersection is selected based on the forecasted traffic density if the traffic difference is within the threshold. For example, if the traffic at the intersection is heavily congested at 1800 hrs on every Monday of first three weeks, the forecast traffic density is determined based on the historical traffic environment that suggests the traffic will be heavily congested at 1800 hrs. The traffic signal profile for 1800 hrs is selected based on the forecast traffic density. At 1800 hrs, the traffic density is deter- mined in real-time and compared with the forecast traffic density. If the traffic density is comparable with the forecasted traffic density, the traffic signal profile selected based on the forecast traffic density is used. If the traffic density varies from the forecast traffic density, then the traffic signal profile is recomputed” (Spieckermann: [0019]); the attention- based controller trained to generate the (Spieckermann: [FIG. 3, 4]); the processor is configured to transform the traffic data into the image of the traffic flow in the observed region for usage in the attention-based controller can be observed (Spieckermann: [FIG. 3, 4]), for the benefit of detecting traffic density and managing traffic to reduce the complexity of a centralized traffic control (Spieckermann: ¶’s[0004, 0007]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system and a method of a traffic related route data and personalization of an information for each vehicle in real-time disclosed by Balentovic to include image processing and traffic signal profiles for a coordinated green taught by Spieckermann. One of ordinary skill in the art would have been motivated to make this modification in order to detect traffic density and manage traffic to reduce the complexity of a centralized traffic control.
In this case, “creating traffic light profiles…for a coordinated green” is interpreted as a “control command”.

REGARDING CLAIM 7, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Spieckermann also teaches, a value of a pixel in the image of the traffic flow includes a density of the traffic flow at a location of the control region corresponding to a location of the pixel in the image of the traffic flow (Spieckermann: [0015] According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The predetermined identification model maps the traffic objects by using neural networks. This enables accurate recognition of the traffic objects and thereby ensures that the traffic density is estimated correctly; [0053] In particular, the traffic image 450 is represented as a 3- dimensional array of pixels intensities for 3 array dimensions for feature maps including colour, height, and width. The traffic image 450 is transformed through convolutional feature extraction layers according to the following equation: where I denotes the layer index, k denotes the feature map index, .sub.0 corresponds to the image pixel array; [FIG. 3, 4]  the image of the traffic flow includes a density of the traffic flow at a location of the control region corresponding to a location of the pixel in the image of the traffic flow can be observed.).

REGARDING CLAIM 8, Balentovic in view of Spieckermann remain as applied above to claim 7, and further, Spieckermann also teaches, the value of the density for at least some pixels in the image of the traffic flow is fractional to reflect partial occupancy of the location of the control region corresponding to the location of the pixel (Spieckermann: [0015] According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The predetermined identification model maps the traffic objects by using neural networks. This enables accurate recognition of the traffic objects and thereby ensures that the traffic density is estimated correctly; [0053] In particular, the traffic image 450 is represented as a 3- dimensional array of pixels intensities for 3 array dimensions for feature maps including colour, height, and width. The traffic image 450 is transformed through convolutional feature extraction layers according to the following equation : where I denotes the layer index, k denotes the feature map index, .sub.0 corresponds to the image pixel array; [FIG. 3, 4]  the value of the density for at least some pixels in the image of the traffic flow is fractional to reflect partial occupancy of the location of the control region corresponding to the location of the pixel can be observed.).

REGARDING CLAIM 9, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Spieckermann also teaches, the value of the density for at least some pixels in the image of the traffic flow is fractional to reflect probabilistic occupancy of the location of the control region corresponding to the location of the pixel (Spieckermann: [0015] According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The predetermined identification model maps the traffic objects by using neural networks. This enables accurate recognition of the traffic objects and thereby ensures that the traffic density is estimated correctly; [0053] In particular, the traffic image 450 is represented as a 3- dimensional array of pixels intensities for 3 array dimensions for feature maps including colour, height, and width. The traffic image 450 is transformed through convolutional feature extraction layers according to the following equation : where I denotes the layer index, k denotes the feature map index, .sub.0 corresponds to the image pixel array; [FIG. 3, 4]  the value of the density for at least some pixels in the image of the traffic flow is fractional to reflect probabilistic occupancy of the location of the control region corresponding to the location of the pixel can be observed.).

REGARDING CLAIM 10, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, the traffic data include states of vehicles traveling within the control region (Balentovic: [ABS] determining parameters (502) of each vehicle, wherein said parameters are each vehicle's route, speed and heading,), wherein the processor is configured to determine the traffic flow from the states of the vehicles and a road map of the observed region to produce the density of the traffic flow indicating a number of vehicles per unit of space in the road map (Balentovic: [0082] The step 504 of Retrieving the current road network optimization parameters is realized within the Routing module 312, and includes calculating the desired road network parameters for the segments of the road traffic network 100, where said parameters include traffic flow, traffic density, traffic speed, travel time and level of pollution. The calculation of said parameters may comprise of any combination of:).
Balentovic does not explicitly disclose, and pixelate the flow of the traffic into an image of the traffic flow, wherein a unit of space forms the pixel of the image of the traffic flow and the value of the density produced for the unit of space forms the value of the pixel.
However, in the same field of endeavor, Spieckermann teaches, “According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The predetermined identification model maps the traffic objects by using neural networks. This enables accurate recognition of the traffic objects and thereby ensures that the traffic density is (Spieckermann: [0015]); “In particular, the traffic image 450 is represented as a 3- dimensional array of pixels intensities for 3 array dimensions for feature maps including colour, height, and width. The traffic image 450 is transformed through convolutional feature extraction layers according to the following equation: where I denotes the layer index, k denotes the feature map index, .sub.0 corresponds to the image pixel array” (Spieckermann: [0053]); the value of the density for at least some pixels in the image of the traffic flow is fractional to reflect probabilistic occupancy of the location of the control region corresponding to the location of the pixel can be observed (Spieckermann: [FIG. 3, 4]), for the benefit of creating a layered pixelated image for detecting traffic density and managing traffic to reduce the complexity of a centralized traffic control (Spieckermann: ¶’s[0004, 0007]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system and a method of a traffic related route data and personalization of an information for each vehicle in real-time disclosed by Balentovic to include image processing and pixel layers for determining density taught by Spieckermann. One of ordinary skill in the art would have been motivated to make this modification in order to detect traffic density and manage traffic to reduce the complexity of a centralized traffic control.

REGARDING CLAIM 11, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, the states of the vehicles include positions of the vehicles and speeds of the vehicles (Balentovic: [ABS] The method according to the present invention comprises the steps of collecting (500) a traffic related data in real-time from the plurality of traffic related data sources (400), analyzing and processing (501) the traffic related data by an information processing module (306) resulting in determining of current road network traffic parameters, determining parameters (502) of each vehicle, wherein said parameters are each vehicle's route, speed and heading, wherein the route of each vehicle runs from a current location of each vehicle...), and wherein the processor uses positions and speeds of the vehicles to estimate variables of the traffic flow including speed of the traffic flow, density of the traffic flow (Balentovic: [ABS] The present invention relates to a system and a method of a traffic related route data and personalization of an information for each vehicle in real-time. The system comprises a traffic information and route server TIRS (350), a user device (250) at each vehicle, the user device (250) is able to exchange information with the TIRS (350) and a plurality of traffic related data sources (400) available within a road network (100). The system is configured to collect and analyze a traffic related data in real-time, to receive parameters of each vehicle in real-time, and retrieve current road network traffic optimization parameters, where the system is configured to personalize information for each vehicle and send a personalized information to each vehicle in real-time. The method according to the present invention comprises the steps of collecting (500) a traffic related data in real-time from the plurality of traffic related data sources (400), analyzing and processing (501) the traffic related data by an information processing module (306) resulting in determining of current road network traffic parameters, determining parameters (502) of each vehicle, wherein said parameters are each vehicle's route, speed and heading, wherein the route of each vehicle runs from a current location of each vehicle to a target position of each vehicle, personalizing the traffic related data for each vehicle (503) depending on user set parameters of the user's device (250), values of the user device (250) sensors (205; 206), and remembered traffic behavior of the user, retrieving current road network traffic optimization parameters (504) by the routing module (312) where said road network traffic optimization parameters are calculated from the desired road network parameters for the whole traffic network, or the segments of the road traffic network, performing personalizing of an information (505) by the routing module (312) for each vehicle depending on the current road network traffic optimization parameters from step (504) and the current road network traffic parameters from step (501), and selecting a set of personalized information and sending (506) said set to each vehicle; [0010] In some embodiments, collected data may include present (real-time), inferred, scheduled, historical and predicted traffic related data and events such as traffic density and speed, travel times, traffic jams, slowdowns, collisions, incidents and works; [0079] determining from the data the current road network traffic parameters or the numeric influence on the value (delta) or rate of change of said parameters, including traffic flow, traffic density, traffic speed, travel time and level of pollution, and assigning a probability to each, where said assigned possibility determines the certainty that the given value is correct).
Balentovic does not explicitly disclose, and current of the traffic flow indicating a number of vehicles per unit of time.
However, in the same field of endeavor, Spieckermann teaches, “For example, to predict the forecast traffic density at time "t" the historical traffic environment includes information regarding vehicle traffic, pedestrian traffic and data associated with weather, air quality, time, day, scheduled events and unscheduled events for the geographical location, captured at time (Spieckermann: [0009]); “Time input 506 (x3(t)) including data of time of the day. Traffic density has a strong correlation with the time of day, for example at peak hours (8 - 11 AM and 6 - 8 PM) . Accordingly, the forecast traffic density includes likelihood of congestion based on the time of the day” (Spieckermann: [0062]); “As shown in FIG 5, hidden neurons 1 to n are indicated as 510-510n. Further, weight of the hidden neurons 1 to n and recurrent weight are denoted as ar.sub.n 530 and a 540, respec- tively. Predicted outputs of hidden layers are fed back as inputs at context neurons y(t) 525 for each time step. The recurrent neural network 500 determines weighted sum of hidden neurons and output of hidden neuron indicated by 550-550n. The weighted sum of hidden neuron n is u(t + 1) = a.sub.tl x.sub.t(t) + + ar.sub.n y.sub.n(t) . The output of hidden neuron n is y(t + 1) =/(i<(t + l)), where / is a non-linear transfer function. It can be observed from the above equation that the output at t+1 is dependent on the past predicted values along with the current input values. For the output neuron, the forecast traffic density 580 is z(t + 1) = /(.Math.(ø y(t + 1)). The forecast model is deployed on a computing device, such as edge device 200 in a runtime container commonly referred to as Analytical Model Container Framework (AMCF) . In an embodiment, during operation the forecast model receives historical data for ever hour that is used to generate the forecast traffic density for the next hour” (Spieckermann: [0069]), for the benefit of contextualizing current traffic density and forecasting future traffic density during peak traffic times and managing traffic to reduce the complexity of a centralized traffic control (Spieckermann: ¶’s[0004, 0007]).


REGARDING CLAIM 12, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Spieckermann also teaches, forming an edge computing device (Spieckermann: [0013] According to another embodiment, the traffic environment is captured in real-time using one or more capture devices placed at a plurality of capture points. The capture devices can be placed on street lights, drones, traffic sign-post at the intersection, street hoarding. By distributing the capture devices along lanes of the intersection, the traffic environment is captured evenly across the lanes of the inter- section. This enables precise determination of the traffic density at the intersection. As used herein, the capture devices can be manned device or unmanned device provided with an image sensor, a motion sensor, a Global Positioning System (GPS) device. For example, the capture devices can be cameras located on traffic-sign posts, street lights, drones, etc. In another example, the capture devices can be mobile computing devices with GPS sensors that are able to relay details of wait-time time at a position due to heavy traffic congestion; [0024] In an embodiment, the computing device includes an edge device and a capturing means communicatively coupled to the edge device. The edge device is a compact computing device that has resource constraints in terms of computing power. The computing device includes a traffic density estimator configured to determine a traffic density in real time...).

REGARDING CLAIM 13, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Spieckermann also teaches, to control the region of the traffic (Spieckermann: [ABS] A method of managing traffic flow in a geographical location is provided; [0023] According to the present invention also disclosed are a computing device and a system for managing traffic flow in a geographical location.), wherein the control regions do not intersect (Spieckermann: [ABS] A method of managing traffic flow in a geographical location is provided…...The traffic flow in the geographical location is managed based on the traffic signal profile of the at least one intersection (130).), such that each section of each control region is controlled only by a single edge computing device from the set of edge computing devices (Spieckermann: [ABS] A method of managing traffic flow in a geographical location is provided…...The traffic flow in the geographical location is managed based on the traffic signal profile of the at least one intersection (130).).
In this case, "intersect" is interpreted as "overlap".
In this case, the use of "a" and "the" is interpreted as a sole region not intersecting or overlapping another region.

REGARDING CLAIM 14, Balentovic in view of Spieckermann remain as applied above to claim 13, and further, Spieckermann also teaches, the input interface of each edge computing device is configured to receive traffic data in at least an adjacent section of a neighboring (Spieckermann: [0009] Furthermore, the method includes managing the traffic flow for the traffic environment based on the traffic signal profile of the intersection. The traffic signal profile selected for the intersection is communicated in real time to neighbouring intersections in the geographical location. In an em- bodiment, the traffic signal profile for the intersection is communicated by means of a wireless communication network and a transmitter associated with the intersection. Traffic signal profiles for the neighbouring intersections are determined by performing the above steps for each of the intersec- tions based on the traffic signal profile of the intersection. This is further communicated to intersections that are adjoining to the neighbouring intersections and repeated till traffic signal profiles for all intersections in the geo- graphical location are computed and a co-ordinated green is achieved.), wherein the attention-based controller trained to generate the control command for the controlled machine under attention based on the image of the traffic flow in the observed region (Spieckermann: [0015] According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The predetermined identification model maps the traffic objects by using neural networks. This enables accurate recognition of the traffic objects and thereby ensures that the traffic density is estimated correctly; [0009] The traffic signal profile is selected by comparing the forecast traffic density and the traffic density. If the traffic density differs significantly from the forecast traffic density the traffic signal profile is recomputed. In other words, the signal cycle time for the next green time is either increased or reduced for a lane in the intersection....This is further communicated to intersections that are adjoining to the neighbouring intersections and repeated till traffic signal profiles for all intersections in the geo- graphical location are computed and a co-ordinated green is achieved. [0010] According to an embodiment of the present invention, the method includes capturing the traffic environment in realtime for the intersection and determining lane occupancy for two or more lanes associated with the intersection based on the traffic environment. The traffic environment can be captured using multiple capture devices in real-time. In an embodiment, the traffic environment captured by means of a remote server is relayed in real-time. In another embodiment, the captured traffic environment is normalized to ensure that the lane occupancy is accurately determined notwithstanding weather or light conditions. The captured traffic environment is analyzed to determine the lane occupancy. This analysis can be performed by using neural networks on images captured. In an exemplary embodiment, the traffic environment is analyzed using convolutional neural network. The convolutional neural network is advantageous as it is able to accurately determine lane occupancy in a chaotic traffic environment; [0019] According to yet another embodiment, the method includes passing the traffic image through a plurality of layers of a neural network, wherein the plurality of layer comprises convolution layers and pooling layers. In an embodiment, the traffic image is represented as a 3-dimensional array of pixels having intensities for each parameter such as colour, height, width. The 3-dimensional array is transformed through convolution layers and pooling layers using a max-function. The max-function is used to aggregate a maximum value for a spatial region across the convolution layers. According to an embodiment, the method includes comparing the traffic density with the forecast traffic density to generate a traffic difference. The traffic difference is compared with a threshold to determine if the traffic difference has exceeded the threshold. The threshold is determined based on the traffic environment for the intersection. The traffic signal profile for the intersection is selected based on the forecasted traffic density if the traffic difference is within the threshold. For example, if the traffic at the intersection is heavily congested at 1800 hrs on every Monday of first three weeks, the forecast traffic density is determined based on the historical traffic environment that suggests the traffic will be heavily congested at 1800 hrs. The traffic signal profile for 1800 hrs is selected based on the forecast traffic density. At 1800 hrs, the traffic density is deter- mined in real-time and compared with the forecast traffic density. If the traffic density is comparable with the forecasted traffic density, the traffic signal profile selected based on the forecast traffic density is used. If the traffic density varies from the forecast traffic density, then the traffic signal profile is recomputed; [FIG. 3, 4] the attention-based controller trained to generate the control command for the controlled machine under attention based on the image of the traffic flow in the observed region can be observed.), and wherein the processor is configured (Spieckermann: [0015] According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The predetermined identification model maps the traffic objects by using neural networks. This enables accurate recognition of the traffic objects and thereby ensures that the traffic density is estimated correctly; [0010] According to an embodiment of the present invention, the method includes capturing the traffic environment in realtime for the intersection and determining lane occupancy for two or more lanes associated with the intersection based on the traffic environment. The traffic environment can be captured using multiple capture devices in real-time. In an embodiment, the traffic environment captured by means of a remote server is relayed in real-time. In another embodiment, the captured traffic environment is normalized to ensure that the lane occupancy is accurately determined notwithstanding weather or light conditions. The captured traffic environment is analyzed to determine the lane occupancy. This analysis can be performed by using neural networks on images captured. In an exemplary embodiment, the traffic environment is analyzed using convolutional neural network. The convolutional neural network is advantageous as it is able to accurately determine lane occupancy in a chaotic traffic environment; [0019] According to yet another embodiment, the method includes passing the traffic image through a plurality of layers of a neural network, wherein the plurality of layer comprises convolution layers and pooling layers. In an embodiment, the traffic image is represented as a 3-dimensional array of pixels having intensities for each parameter such as colour, height, width. The 3-dimensional array is transformed through convolution layers and pooling layers using a max-function. The max-function is used to aggregate a maximum value for a spatial region across the convolution layers. According to an embodiment, the method includes comparing the traffic density with the forecast traffic density to generate a traffic difference. The traffic difference is compared with a threshold to determine if the traffic difference has exceeded the threshold. The threshold is determined based on the traffic environment for the intersection. The traffic signal profile for the intersection is selected based on the forecasted traffic density if the traffic difference is within the threshold. For example, if the traffic at the intersection is heavily congested at 1800 hrs on every Monday of first three weeks, the forecast traffic density is determined based on the historical traffic environment that suggests the traffic will be heavily congested at 1800 hrs. The traffic signal profile for 1800 hrs is selected based on the forecast traffic density. At 1800 hrs, the traffic density is deter- mined in real-time and compared with the forecast traffic density. If the traffic density is comparable with the forecasted traffic density, the traffic signal profile selected based on the forecast traffic density is used. If the traffic density varies from the forecast traffic density, then the traffic signal profile is recomputed; [FIG. 3, 4] the processor is configured to transform the traffic data into the image of the traffic flow in the observed region for usage in the attention-based controller can be observed.).

REGARDING CLAIM 15, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, the set of controlled machines is identified from the traffic data (Balentovic: [0022] In some embodiments, the relevant set of traffic related information may be determined by the combination of any number of user device parameters: device current location, heading, speed, acceleration, sensor readings, stored historical movements, type and characteristics of the vehicle currently containing the device, manually entered device settings and other device, vehicle or driver parameters associated with the device.).

REGARDING CLAIM 16, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, identities of at least some of the controlled machines in the set are transmitted by the controlled machines and received by the receiver (Balentovic: [0055] The system 200 is configured to collect a traffic related data in real-time, to analyze and process the traffic related data, to receive parameters of each vehicle in real-time, and retrieve current road network traffic optimization parameters. Under control of the traffic information and route server 350, the system 200 is configured to personalize information for each vehicle depending on the current traffic related data, current parameters of each vehicle and current road network traffic optimization parameters, and to send a personalized information to each vehicle. The personalized information sent to each vehicle is dynamically changed depending on the change of traffic related data, parameters of each vehicle and road network traffic optimization parameters in real-time. Further, the system is configured to carry out the computer program running on the TIRS 350. [0056] The TIRS 350 is running a computer program, comprising of multiple modules and submodules 304 to 315, with the purpose of collecting traffic related information from available traffic related information sources 400, analyzing and processing said information and delivering a relevant subset of collected and processed information, including route guidance information, to the each of user devices 250 in a personalized manner for further use by the user devices 260. Additionally, said traffic related information comprises calculated navigation routes. [0057] An information collecting module 306 coordinates the process of collecting the traffic related data in real-time from the plurality of traffic related information sources 400. The information collecting module 306 performs monitoring, predicting, analyzing and processing traffic relevant data, providing said data for use to other modules. To enable greater understanding, the information collecting module 306 is divided into multiple submodules, the submodules comprising of a traffic center data exchange module 307, a real-time information collector 308, an information predictor 309, a historical information storage 310 and an information change monitor 311. The traffic center data exchange module 307 may be used to collect real-time traffic data from existing traffic operation control centers. Real-time information collector 308 may be used to collect real time information from roadside sensors and equipment directly or from other external real-time traffic related information providing sources indirectly. Information processing module 306 may store all of the collected and processed information to Historical information storage 310 for future use by other system modules. Information predictor module 309 may use already collected information by the Information processing module 306 and its submodules, predicting future parameters and providing them for further use to other system modules through the Information processing module 306. [0058] A device communication module 315 on the TIRS 350 and a communication module 203 on each of the device 250 may be used to exchange information between the TIRS 350 and devices 260 by a cellular, wireless or radio network, or any other wireless or wired type of communication. Data exchange may be achieved by any standard or custom communication protocol, such as TCP, UDP, HTTP, WebSocket, custom protocols or any other suitable protocol. Devices 250 may be equipped with a variety of sensors, including a location sensor 205, enabling the device 250 to communicate periodically its current location, heading and speed to the TIRS 350. All information collected from the devices 260 may be used by the information processing module 306. In some embodiments, Information processing module 306 may determine the speed and heading of a device by analyzing the plurality of recent device 260 locations retrieved from the historical information storage 310.).

REGARDING CLAIM 17, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Balentovic also teaches, the control command for the controlled machine is a high-level command for guiding a low-level controller of the controlled machine (Balentovic: [see at least 0055-0056] "route guidance information”; [FIG. B] the control command for the controlled machine is a high-level command for guiding a low-level controller of the controlled machine can be observed.).

REGARDING CLAIM 19, Balentovic in view of Spieckermann remain as applied above to claim 1, and further, Spieckermann also teaches, the controlled machine is a traffic light (Spieckermann: [0074] Additionally, the traffic agents 615, 625 and 635 communicate the selected traffic signal profiles to each other, so that a co-ordinated green can be achieved across the intersections 602, 604 and 606.), and wherein the high-level command includes one or combination of a green light timing, a red light timing, a switch left signal on, a switch right signal on, and a switch all signals off command (Spieckermann: [0074] Additionally, the traffic agents 615, 625 and 635 communicate the selected traffic signal profiles to each other, so that a co-ordinated green can be achieved across the intersections 602, 604 and 606.).

REGARDING CLAIM 20, Spieckermann teaches, transforming traffic data in the control region into the image of the traffic flow in the control region; determining control commands for each controlled machine in the control region by submitting the image of the traffic flow (Spieckermann: [0015] According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The predetermined identification model maps the traffic objects by using neural networks. This enables accurate recognition of the traffic objects and thereby ensures that the traffic density is estimated correctly; [0009] The traffic signal profile is selected by comparing the forecast traffic density and the traffic density. If the traffic density differs significantly from the forecast traffic density the traffic signal profile is recomputed. In other words, the signal cycle time for the next green time is either increased or reduced for a lane in the intersection....This is further communicated to intersections that are adjoining to the neighbouring intersections and repeated till traffic signal profiles for all intersections in the geo- graphical location are computed and a co-ordinated green is achieved. [0010] According to an embodiment of the present invention, the method includes capturing the traffic environment in realtime for the intersection and determining lane occupancy for two or more lanes associated with the intersection based on the traffic environment. The traffic environment can be captured using multiple capture devices in real-time. In an embodiment, the traffic environment captured by means of a remote server is relayed in real-time. In another embodiment, the captured traffic environment is normalized to ensure that the lane occupancy is accurately determined notwithstanding weather or light conditions. The captured traffic environment is analyzed to determine the lane occupancy. This analysis can be performed by using neural networks on images captured. In an exemplary embodiment, the traffic environment is analyzed using convolutional neural network. The convolutional neural network is advantageous as it is able to accurately determine lane occupancy in a chaotic traffic environment; [0019] According to yet another embodiment, the method includes passing the traffic image through a plurality of layers of a neural network, wherein the plurality of layer comprises convolution layers and pooling layers. In an embodiment, the traffic image is represented as a 3-dimensional array of pixels having intensities for each parameter such as colour, height, width. The 3-dimensional array is transformed through convolution layers and pooling layers using a max-function . The max-function is used to aggregate a maximum value for a spatial region across the convolution layers. According to an embodiment, the method includes comparing the traffic density with the forecast traffic density to generate a traffic difference. The traffic difference is compared with a threshold to determine if the traffic difference has exceeded the threshold. The threshold is determined based on the traffic environment for the intersection. The traffic signal profile for the intersection is selected based on the forecasted traffic density if the traffic difference is within the threshold. For example, if the traffic at the intersection is heavily congested at 1800 hrs on every Monday of first three weeks, the forecast traffic density is determined based on the historical traffic environment that suggests the traffic will be heavily congested at 1800 hrs. The traffic signal profile for 1800 hrs is selected based on the forecast traffic density. At 1800 hrs, the traffic density is deter- mined in real-time and compared with the forecast traffic density. If the traffic density is comparable with the forecasted traffic density, the traffic signal profile selected based on the forecast traffic density is used. If the traffic density varies from the forecast traffic density, then the traffic signal profile is recomputed; [see FIG. 3, 4] a memory configured to store an attention-based controller trained to select a controlled machine from the set of controlled machines to focus attention on the controlled machine and to generate a control command for the controlled machine under attention based on an image of the traffic flow in the control region can be observed.) and states of the controlled machine to an attention-based controller trained to focus an attention on a controlled machine and to generate a control command for the controlled machine under attention based on the image of the traffic flow in the control region (Spieckermann: [0015] According to an embodiment, the method includes generating a traffic image of the traffic environment. The traffic image is a representation of the traffic environment. The traffic image is processed to determine the traffic density, lane oc- cupancy and traffic objects. The method also includes recognizing the traffic objects independent of vehicle position, relative vehicle proximity and pedestrian position based on the predetermined identification model. The predetermined identification model is trained considering vehicle position and relative vehicle proximity in chaotic traffic environments. For example, in chaotic traffic environment, induction loops provided on the road will not be able to accurately determine the traffic density. The predetermined identification model maps the traffic objects by using neural networks. This enables accurate recognition of the traffic objects and thereby ensures that the traffic density is estimated correctly; [0009] The traffic signal profile is selected by comparing the forecast traffic density and the traffic density. If the traffic density differs significantly from the forecast traffic density the traffic signal profile is recomputed. In other words, the signal cycle time for the next green time is either increased or reduced for a lane in the intersection....This is further communicated to intersections that are adjoining to the neighbouring intersections and repeated till traffic signal profiles for all intersections in the geo- graphical location are computed and a co-ordinated green is achieved. [0010] According to an embodiment of the present invention, the method includes capturing the traffic environment in realtime for the intersection and determining lane occupancy for two or more lanes associated with the intersection based on the traffic environment. The traffic environment can be captured using multiple capture devices in real-time. In an embodiment, the traffic environment captured by means of a remote server is relayed in real-time. In another embodiment, the captured traffic environment is normalized to ensure that the lane occupancy is accurately determined notwithstanding weather or light conditions. The captured traffic environment is analyzed to determine the lane occupancy. This analysis can be performed by using neural networks on images captured. In an exemplary embodiment, the traffic environment is analyzed using convolutional neural network. The convolutional neural network is advantageous as it is able to accurately determine lane occupancy in a chaotic traffic environment; [0019] According to yet another embodiment, the method includes passing the traffic image through a plurality of layers of a neural network, wherein the plurality of layer comprises convolution layers and pooling layers. In an embodiment, the traffic image is represented as a 3-dimensional array of pixels having intensities for each parameter such as colour, height, width. The 3-dimensional array is transformed through convolution layers and pooling layers using a max-function . The max-function is used to aggregate a maximum value for a spatial region across the convolution layers. According to an embodiment, the method includes comparing the traffic density with the forecast traffic density to generate a traffic difference. The traffic difference is compared with a threshold to determine if the traffic difference has exceeded the threshold. The threshold is determined based on the traffic environment for the intersection. The traffic signal profile for the intersection is selected based on the forecasted traffic density if the traffic difference is within the threshold. For example, if the traffic at the intersection is heavily congested at 1800 hrs on every Monday of first three weeks, the forecast traffic density is determined based on the historical traffic environment that suggests the traffic will be heavily congested at 1800 hrs. The traffic signal profile for 1800 hrs is selected based on the forecast traffic density. At 1800 hrs, the traffic density is deter- mined in real-time and compared with the forecast traffic density. If the traffic density is comparable with the forecasted traffic density, the traffic signal profile selected based on the forecast traffic density is used. If the traffic density varies from the forecast traffic density, then the traffic signal profile is recomputed; [see FIG. 3, 4] a memory configured to store an attention-based controller trained to select a controlled machine from the set of controlled machines to focus attention on the controlled machine and to generate a control command for the controlled machine under attention based on an image of the traffic flow in the control region can be observed.).
Spieckermann does not explicitly disclose, transmitting the control commands to the controlled machines.
However, in the same field of endeavor, Balentovic teaches, “a transmitter configured to transmit the control commands to the controlled machines can be observed” (Balentovic: [FIG. B(506)]), for the benefit of providing a system and method of personalization of a traffic related route data and personalization of delivered information for each vehicle in real-time (Balentovic: [0007]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of managing traffic flow disclosed by Spieckermann to include transmitting personalized commands taught by Balentovic. One of .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balentovic (WO 2018001444 A1) in view of Spieckermann (WO 2018141403 A1) as applied to claim 17 above, and further in view of Malkes (US 20190051171 A1).

REGARDING CLAIM 18, Balentovic in view of Spieckermann remain as applied above to claim 17, and further, Balentovic also teaches, wherein the high-level command includes one or combination of a desired route, a desired speed, and a desired acceleration command (Balentovic: [0032] In some embodiments, the system may include route guidance function (navigation); [0042] In some embodiments, the system may advise the driver on speed that is required to safely pass through or stop before the traffic lights. If the red light is displayed and the driver is not slowing down within the set distance, a warning will be displayed on the device.).
Balentovic in view of Spieckermann do not explicitly disclose, the controlled machine is an autonomous vehicle.
However, in the same field of endeavor, Malkes teaches, “As briefly mentioned above, traffic control systems are constantly evolving to provide better management and control of traffic (adaptive control) based on real-time conditions at an intersection or a collection of nearby intersections. With the advancement of car related technologies and more specifically (Malkes: [0053]), for the benefit of providing better management and control of traffic based on real-time conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of managing traffic flow disclosed by Balentovic in view of Spieckermann to include autonomous vehicle control taught by Malkes. One of ordinary skill in the art would have been motivated to make this modification in order to provide better management and control of traffic based on real-time conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nadeem (US 20110095908 A1)
Green (US 20180190111 A1)
Roy (US 20200152057 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./             Examiner, Art Unit 3663         
                                                                                                                                                                                  /MACEEH ANWARI/Primary Examiner, Art Unit 3663